 1   XAVIER BECERRA
     Attorney General of California
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   T. MICHELLE LAIRD
     Supervising Deputy Attorney General
 4   WILLIAM P. TORNGREN
     Deputy Attorney General
 5   TIMOTHY M. MUSCAT
     Deputy Attorney General
 6   State Bar No. 148944
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 9    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
10
11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13
14
15   CHICKEN RANCH RANCHERIA OF ME-                     1:19-cv-00024-AWI-SKO
     WUK INDIANS, BLUE LAKE
16   RANCHERIA, and, CHEMEHUEVI                         THIRD STIPULATION AND ORDER TO
     INDIAN TRIBE,                                      MODIFY SCHEDULING ORDER
17
                                           Plaintiffs, (Doc. 19)
18
                    v.
19
20   GAVIN NEWSOM, Governor of California,
     and STATE OF CALIFORNIA,
21
                                         Defendants.
22
23          Pursuant to the United States District Court, Eastern District of California Local Rules,

24   Rule 143, Lester J. Marston and David B. Dehnert, attorneys for plaintiffs Chicken Ranch

25   Rancheria of Me-Wuk Indians, Blue Lake Rancheria, Chemehuevi Indian Tribe, and Hopland

26   Band of Pomo Indians (collectively, Plaintiffs), on the one hand, and Timothy M. Muscat and

27   William P. Torngren, Deputy Attorneys General, attorneys for defendants Gavin Newsom, in his

28   official capacity as Governor of the State of California, and defendant State of California

                                                 1              Stipulation and Order to Modify Scheduling
                                                                          Order (1:10-cv-00024-AWI-SKO)
 1   (collectively, Defendants), on the other hand, stipulate as follows:

 2            On March 26, 2019, the Court filed the Scheduling Order in this case that established

 3   several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or

 4   before May 6, 2019. Pursuant to stipulations by the parties, the Court extended this deadline to

 5   June 5, 2019, and then July 5, 2019. Since the second extension, Counsel for Plaintiffs and

 6   Defendants have continued to work diligently and cooperatively in preparing a single Joint

 7   Record. Counsel for Plaintiffs prepared an initial Joint Record, and Counsel for Defendants

 8   reviewed the initial Joint Record and requested the addition of numerous documents. Counsel for

 9   Plaintiffs has reviewed these additional materials, and has now provided Counsel for Defendants

10   with their responses. Counsel for Defendants will be reviewing these responses over the next two

11   weeks.

12            While the Joint Record’s creation has taken longer than anticipated, it is not surprising

13   given the over four-year history of ongoing and extensive compact negotiations between the

14   parties under the Indian Gaming Regulatory Act, 25 U.S.C §§ 2701-2721, 18 U.S.C. §§ 1166-

15   1167. The parties will require a final twenty-one day extension to complete the Joint Record and

16   file it under seal with the Court. This process will be completed on or before July 26, 2019. The

17   parties are continuing to work diligently to promote judicial economy by reviewing the thousands

18   of pages of potential documents for the record and eliminating documents that are not necessary

19   for this case’s adjudication by the Court. While this is the third request by the parties to modify

20   the Scheduling Order to extend the time for filing the Joint Record, granting this stipulation will
21   not impact any other Scheduling Order due date.

22
23
24
25
26
27
28
                                                   2              Stipulation and Order to Modify Scheduling
                                                                            Order (1:10-cv-00024-AWI-SKO)
 1   Dated: July 5, 2019
                                                   RAPPORT AND MARSTON
 2
                                                     /s/ LESTER J. MARSTON (as authorized
 3                                                          on July 5, 2019)
                                                   By: ______________________________________
 4                                                     LESTER J. MARSTON
                                                       Attorney for Plaintiffs Chicken Ranch
 5                                                     Rancheria of Me-Wuk Indians, Chemehuevi
                                                       Indian Tribe, and Hopland Band of Pomo
 6                                                     Indians
 7   Dated: July 5, 2019
                                                   DEHNERT LAW, PC
 8
                                                     /s/ DAVID B. DEHNERT (as authorized
 9                                                          on July 5, 2019)
                                                   By: ______________________________________
10                                                     DAVID B. DEHNERT
                                                       Attorney for Plaintiff Blue Lake Rancheria
11
12
     Dated: July 5, 2019                           CALIFORNIA ATTORNEY GENERAL’S OFFICE
13
                                                   XAVIER BECERRA
14                                                 Attorney General of California
                                                   SARA J. DRAKE
15                                                 Senior Assistant Attorney General
                                                   T. MICHELLE LAIRD
16                                                 Supervising Deputy Attorney General
                                                   WILLIAM P. TORNGREN
17                                                 Deputy Attorney General
18
                                                         /s/ TIMOTHY M. MUSCAT
19
                                                   By: ____________________________
20                                                     TIMOTHY M. MUSCAT
                                                       Deputy Attorney General
21                                                     Attorneys for Defendants
22                                                   ORDER

23          Pursuant to the parties’ above third stipulation (Doc. 19), and for good cause shown, the

24   Court hereby EXTENDS the deadline for the parties to file the “Joint Record of Negotiations,” by

25   twenty-one days, to July 26, 2019. All other deadlines in the Scheduling Order (Doc. 14), remain

26   unchanged.
27
     IT IS SO ORDERED.
28
                                               3               Stipulation and Order to Modify Scheduling
                                                                         Order (1:10-cv-00024-AWI-SKO)
 1
 2   Dated:   July 9, 2019              /s/   Sheila K. Oberto                 .
                                 UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                             4         Stipulation and Order to Modify Scheduling
                                                 Order (1:10-cv-00024-AWI-SKO)
